ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  

IDS
A copy of a reference as filed was not readable and was not considered as indicated on the accompanying form 1449. 

Examiner amendment canceling nonelected claims
This application is in condition for allowance except for the presence of claims 42 and 58-62 directed to inventions nonelected without traverse on 7/27/2020 and 11/5/2020 in response to the 5/27/2020 and 9/8/2020 restriction requirements.  These claims are not eligible for rejoinder, and, as the only examiner amendment, claims 42 and 58-62 are canceled.  (MPEP 821.02 and .04 pertain.)  No claims remain withdrawn.

Reasons for allowance
11/17/2021 claims 37-41, 43-57 and 63-65 are allowed for the reasons of record and as summarized here.  (Claims 1-36, 42 and 58-62 are canceled.)


Regarding 35 USC 103
The claims are free of the analogous art at least because close art, e.g. Borneman as cited in the now withdrawn 103 rejection as well as art found in the search histories, either individually or in obvious combination, does not teach the recited combination of constructing the particularly recited candidate probes and the particular solving of a set cover problem.  Additionally, Applicant's 11/17/2021 remarks at p. 13-14 supported the withdrawal of the rejection.

Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.

/G STEVEN VANNI/             Primary Examiner, Art Unit 1631